Name: Forty-fifth Commission Directive 84/107/EEC of 15 February 1984 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  foodstuff
 Date Published: 1984-03-02

 Avis juridique important|31984L0107Forty-fifth Commission Directive 84/107/EEC of 15 February 1984 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 061 , 02/03/1984 P. 0035 - 0035*****FORTY-FIFTH COMMISSION DIRECTIVE of 15 February 1984 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs (84/107/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Forty-fourth Commission Directive 83/615/EEC (2), and in particular Article 6 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; Since the colouring matter 'Amaranth' has been used on a trial basis in some Member States for the identification of cereals used as feedingstuffs, it is appropriate to provisionally authorize its use, while awaiting authorization in all Member States of the Community; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 70/524/EEC under part E 'Colouring matters including pigments', the following item is hereby added: 1.2.3.4.5.6.7.8.9 // // // // // // // // // // 'No // Additives // Chemical formula, description // Species of animal // Maximum age // Minimum content // Maximum content // Other provisions // Period of authorization 1.2.3.4.5.6,7.8.9 // // // // // // ppm of complete feedingstuffs // // 1.2.3.4.5.6.7.8.9 // // // // // // // // // // 3 // Amaranth // C20H11N2Na3O10S3 // All species // // // // Permitted in animal feedingstuffs only in products from processed denatured cereals // 30 November 1986' // // // // // // // // // Article 2 This Directive is addressed to the Member States. Done at Brussels, 15 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 350, 13. 12. 1983, p. 17.